Exhibit 10.2

EXECUTION COPY

 

 

POOLING AGREEMENT

BETWEEN

NAVISTAR FINANCIAL RETAIL RECEIVABLES CORPORATION

SELLER

AND

NAVISTAR FINANCIAL 2008-A OWNER TRUST

ISSUER

DATED AS OF APRIL 25, 2008

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

              Page

ARTICLE I DEFINITIONS

   1  

SECTION 1.01

   Definitions    1

ARTICLE II CONVEYANCE OF RECEIVABLES; ORIGINAL ISSUANCE OF CERTIFICATES

   1  

SECTION 2.01

   Conveyance of Receivables    1  

SECTION 2.02

   [Reserved]    2  

SECTION 2.03

   Custody of Receivable Files    2  

SECTION 2.04

   Acceptance by Issuer; Limitation on Transfer of International Purchase
Obligations    3  

SECTION 2.05

   Representations and Warranties as to the Receivables    3  

SECTION 2.06

   Repurchase of Receivables Upon Breach of Warranty    4

ARTICLE III REPRESENTATIONS AND WARRANTIES OF THE SELLER

   4  

SECTION 3.01

   Representations and Warranties of the Seller    4  

SECTION 3.02

   Liability of Seller    6  

SECTION 3.03

   Merger or Consolidation of, or Assumption of the Obligations of, Seller;
Amendment of Certificate of Incorporation    6  

SECTION 3.04

   Limitation on Liability of Seller and Others    6  

SECTION 3.05

   Seller May Own Securities    7

ARTICLE IV TERMINATION

   7  

SECTION 4.01

   Optional Purchase of All Receivables    7  

SECTION 4.02

   Termination    7

ARTICLE V MISCELLANEOUS PROVISIONS

   8  

SECTION 5.01

   Amendment    8  

SECTION 5.02

   Protection of Title to Owner Trust Estate    9  

SECTION 5.03

   Notices    11  

SECTION 5.04

   Governing Law    11  

SECTION 5.05

   Severability of Provisions    11  

SECTION 5.06

   [Reserved]    11  

SECTION 5.07

   Assignment; Third-Party Beneficiaries    11  

SECTION 5.08

   Separate Counterparts    11  

SECTION 5.09

   Headings and Cross-References    12  

SECTION 5.10

   Assignment to Indenture Trustee    12  

SECTION 5.11

   No Petition Covenants; Waiver of Claims    12  

SECTION 5.12

   Limitation of Liability of the Trustees    12  

SECTION 5.13

   MUTUAL WAIVER OF JURY TRIAL    12  

SECTION 5.14

   Survival; Termination    13

 

- i -



--------------------------------------------------------------------------------

 

SECTION 5.15

     Waivers    13

EXHIBIT A Locations of Schedule of Retail Notes

EXHIBIT B Form of PSA Assignment

APPENDIX A Defined Terms and Rules of Construction

APPENDIX B Notice Addresses and Procedures

 

- ii -



--------------------------------------------------------------------------------

POOLING AGREEMENT

THIS POOLING AGREEMENT is made as of April 25, 2008 by and between Navistar
Financial Retail Receivables Corporation, a Delaware corporation (“NFRRC” and,
in its capacity as the Seller hereunder, the “Seller”) and Navistar Financial
2008-A Owner Trust, a Delaware statutory trust (the “Issuer”).

WHEREAS, NFC has sold the Receivables and the Related Security to the Seller
pursuant to the Purchase Agreement.

WHEREAS, the Seller desires to sell the Receivables and the Related Security to
the Issuer in exchange for the Securities and the receipt of funds drawn under
the Notes.

WHEREAS, the Seller and the Issuer wish to set forth the terms pursuant to which
the Receivables and the Related Security are to be sold by the Seller to the
Issuer.

NOW, THEREFORE, in consideration of the foregoing, the other good and valuable
consideration and the mutual terms and covenants contained herein, the parties
hereto agree as follows:

ARTICLE I

DEFINITIONS

SECTION 1.01 Definitions. Certain capitalized terms used in the above recitals
and in this Agreement are defined in and shall have the respective meanings
assigned them in Part I of Appendix A to this Agreement. All references herein
to “the Agreement” or “this Agreement” are to this Pooling Agreement as it may
be amended, supplemented or modified from time to time, the exhibits hereto and
the capitalized terms used herein which are defined in such Appendix A, and all
references herein to Articles, Sections and subsections are to Articles,
Sections or subsections of this Agreement unless otherwise specified. The rules
of construction set forth in Part II of such Appendix A shall be applicable to
this Agreement.

ARTICLE II

CONVEYANCE OF RECEIVABLES; ORIGINAL ISSUANCE OF CERTIFICATES

SECTION 2.01 Conveyance of Receivables. In consideration of the Issuer’s
delivery of the Securities to, or upon the order of, the Seller and the receipt
by the Seller of the funds drawn under the Notes on the date hereof, the Seller
does hereby enter into this Agreement and agree to fulfill all of its
obligations hereunder and hereby sells, transfers, assigns, sets over and
otherwise conveys to the Issuer, without recourse (except as provided in
Section 2.06), pursuant to an assignment in the form attached hereto as Exhibit
B (the “PSA Assignment”), all right, title and interest of the Seller in, to and
under:

(a) the Retail Notes identified on the Schedule of Retail Notes to the PSA
Assignment delivered to the Issuer and the Related Security with respect to
those Retail Notes; and



--------------------------------------------------------------------------------

(b) the rights, but not the obligations, acquired by the Seller under the
Purchase Agreement and the PA Assignment pursuant to Section 2.01 of the
Purchase Agreement with respect to the Receivables.

It is the intention of the Seller and the Issuer that the transfer and
assignment contemplated by this Section 2.01 shall constitute a sale of the
Receivables and Related Security by the Seller to the Issuer and the beneficial
interest in and title to the assets conveyed pursuant to this Section 2.01 shall
not be part of the Seller’s estate in the event of the filing of a bankruptcy
petition by or against the Seller under any bankruptcy law. The Seller intends
to treat such transfer and assignment as a sale for tax and other purposes and
as a secured financing for accounting purposes. Notwithstanding the foregoing,
in the event a court of competent jurisdiction determines that such transfer and
assignment did not constitute such a sale or that such sale shall for any reason
be ineffective or unenforceable or that such beneficial interest is a part of
the Seller’s estate (any of the foregoing, a “Recharacterization”), then (i) the
Seller shall be deemed to have granted to the Issuer a first priority perfected
security interest in all of the Seller’s right title and interest in, to and
under the assets conveyed pursuant to this Section 2.01, and the Seller hereby
grants such security interest and (ii) the assets conveyed pursuant to this
Section 2.01 shall be deemed to include all rights, powers and options (but none
of the obligations, if any) of the Seller under any agreement or instrument
included in the assets conveyed pursuant to this Section 2.01, including the
immediate and continuing right to claim for, collect, receive and give receipt
for principal and interest payments in respect of the Receivables included in
the assets conveyed pursuant to this Section 2.01 and all other monies payable
under the Receivables conveyed pursuant to this Section 2.01, to give and
receive notices and other communications, to make waivers or other agreements,
to exercise all rights, powers and options, to bring Proceedings in the name of
the Seller or otherwise and generally to do and receive anything that the Seller
is or may be entitled to do or receive under or with respect to the assets
conveyed pursuant to this Section 2.01. For purposes of such grant, this
Agreement shall constitute a security agreement under the UCC. In the case of
any Recharacterization, each of the Seller and the Issuer represents and
warrants as to itself that each remittance of Collections by the Seller to the
Issuer hereunder or in connection herewith will have been (i) in payment of a
debt incurred by the Seller in the ordinary course of business or financial
affairs of the Seller and the Issuer and (ii) made in the ordinary course of
business or financial affairs of the Seller and the Issuer.

Within two Business Days after the Closing Date, the Seller shall cause to be
deposited into the Collection Account all collections (from whatever source) on
or with respect to the assets conveyed pursuant to this Section 2.01 received by
the Seller pursuant to Section 5.07 of the Purchase Agreement.

SECTION 2.02 [Reserved]

SECTION 2.03 Custody of Receivable Files. In connection with the sale, transfer
and assignment of Receivables and the Related Security to the Seller from NFC
pursuant to the Purchase Agreement, the Seller, simultaneously with the
execution and delivery of this Agreement, shall enter into the Servicing
Agreement with NFC, pursuant to which the Seller shall revocably appoint NFC as
the Custodian, and NFC shall accept such appointment, to act as

 

- 2 -



--------------------------------------------------------------------------------

the agent of the Seller as Custodian of the following documents or instruments
which shall be constructively delivered to the Trust, as of the Closing Date
with respect to each Receivable:

(a) the fully executed original of the Retail Note for such Receivable;

(b) documents evidencing or related to any related Insurance Policy;

(c) a copy of the original credit application of each Obligor, fully executed by
each such Obligor on NFC’s customary form, or on a form approved by NFC, for
such application;

(d) where permitted by law, the original Certificate of Title (when received)
and otherwise such documents, if any, that NFC keeps on file in accordance with
its customary procedures indicating that the Financed Vehicle is owned by the
Obligor and subject to the interest of NFC as first lienholder or secured party;
and

(e) any and all other documents that NFC keeps on file in accordance with its
customary procedures relating to the individual Receivable, Obligor or Financed
Vehicle.

SECTION 2.04 Acceptance by Issuer; Limitation on Transfer of International
Purchase Obligations. The Issuer does hereby accept all property (and interests
in property) conveyed by the Seller pursuant to Section 2.01, and declares that
the Issuer shall hold such property upon the trust set forth in the Trust
Agreement for the benefit of Certificateholders, subject to the terms and
conditions of the Trust Agreement, the Indenture, this Agreement and the other
Basic Documents; provided, however, that the Issuer acknowledges and agrees that
(a) the rights pursuant to the International Purchase Obligations are personal
to NFC and only the proceeds of such rights have been assigned to the Issuer by
NFRRC hereunder and by NFC to NFRRC under the Purchase Agreement, (b) neither
the Issuer nor the Indenture Trustee is or is intended to be a third-party
beneficiary of such rights, and (c) accordingly such rights are not exercisable
by, enforceable by or for the benefit of, or preserved for the benefit of, the
Issuer or the Indenture Trustee. The Issuer hereby agrees and accepts the
appointment and authorization of NFC as Servicer pursuant to the Servicing
Agreement. The parties agree that this Agreement (including the PSA Assignment),
the Servicing Agreement, the Indenture and the Trust Agreement constitute the
Further Transfer and Servicing Agreements.

SECTION 2.05 Representations and Warranties as to the Receivables. Pursuant to
Section 2.01(b), the Seller assigns to the Issuer all of its right, title and
interest in, to and under the Purchase Agreement. Such assigned right, title and
interest includes the representations and warranties of NFC made to the Seller
pursuant to Section 3.01 of the Purchase Agreement. The Seller hereby represents
and warrants to the Issuer that the Seller has taken no action which would cause
such representations and warranties to be false in any material respect as of
the Closing Date. The Seller further acknowledges that the Issuer is relying on
the representations and warranties of the Seller under this Agreement and of NFC
under the Purchase Agreement in accepting the Receivables in trust and executing
and delivering the Securities. The foregoing representation and warranty speaks
as of the Closing Date, but shall survive the sale, transfer and

 

- 3 -



--------------------------------------------------------------------------------

assignment of the Receivables to the Issuer and the pledge thereof to the
Indenture Trustee pursuant to the Indenture.

SECTION 2.06 Repurchase of Receivables Upon Breach of Warranty. Upon discovery
by the Seller, the Servicer, either Trustee or the Agent of a breach of any of
the representations and warranties in Section 3.01 of the Purchase Agreement
(and, with respect to Section 3.01(j) of the Purchase Agreement, irrespective of
any limitation regarding knowledge of NFC) or in Section 2.05 or Section 3.01 of
this Agreement that materially and adversely affects the interests of the
Financial Parties in any Receivable (it being understood that a breach of
Section 3.01(v)(i) of the Purchase Agreement shall be deemed to materially and
adversely affect the interests of the Financial Parties in such Receivable), the
party discovering such breach shall give prompt written notice thereof to the
others. As of the second Accounting Date following its discovery or its receipt
of notice of breach (or, at the Seller’s election, the first Accounting Date
following such discovery or notice), unless such breach shall have been cured in
all material respects, in the event of a breach of the representations and
warranties made by the Seller in Section 2.05 or Section 3.01, the Seller shall
repurchase such Receivable from the Issuer on the related Distribution Date.
Neither the Owner Trustee nor the Issuer shall have any affirmative duty to
conduct any investigation as to the occurrence of any event requiring the
repurchase of any Receivable pursuant to this Section 2.06.

The repurchase price to be paid by any Warranty Purchaser shall be an amount
equal to the Warranty Payment and shall be deposited by the Warranty Purchaser
into the Collection Account on the Transfer Date for the related Distribution
Date. It is understood and agreed that the obligation of the Warranty Purchaser
to repurchase any Receivable as to which a breach has occurred and is continuing
shall, if such repurchase obligations are fulfilled, constitute the sole remedy
against the Seller, the Servicer or NFC for such breach available to any
Interested Party.

ARTICLE III

REPRESENTATIONS AND WARRANTIES OF THE SELLER

SECTION 3.01 Representations and Warranties of the Seller. The Seller makes the
following representations and warranties as to itself on which the Issuer is
relying in acquiring the Receivables and issuing the Securities under the other
Further Transfer and Servicing Agreements. The following representations and
warranties speak as of the Closing Date, but shall survive the sale, transfer
and assignment of the Receivables to the Issuer and the pledge thereof to the
Indenture Trustee pursuant to the Indenture.

(a) Organization and Good Standing. The Seller has been duly organized and is
validly existing as a corporation in good standing under the laws of the State
of Delaware, with power and authority to own its properties and to conduct its
business as such properties are presently owned and such business is presently
conducted, and had at all relevant times, and now has, power, authority and
legal right to acquire and own the Receivables;

(b) Due Qualification. The Seller is duly qualified to do business as a foreign
corporation in good standing, and has obtained all necessary licenses and
approvals in all

 

- 4 -



--------------------------------------------------------------------------------

jurisdictions in which the ownership or lease of property or the conduct of its
business requires or shall require such qualification;

(c) Power and Authority. The Seller has the power and authority to execute and
deliver the Further Transfer and Servicing Agreements to which it is a party (as
used in this Section 3.01, the “applicable Further Transfer and Servicing
Agreements”) and to carry out the respective terms of such agreements and has
the power and authority to sell and assign the property to be sold and assigned
to and deposited with the Issuer as part of the Owner Trust Estate and has duly
authorized such sale and assignment to the Issuer by all necessary corporate
action; and the execution, delivery and performance by the Seller of the
applicable Further Transfer and Servicing Agreements have been duly authorized
by the Seller by all necessary corporate action;

(d) Binding Obligations. The applicable Further Transfer and Servicing
Agreements have been duly executed and delivered by the Seller and constitute a
legal, valid and binding obligation of the Seller enforceable against the Seller
in accordance with its terms, except as enforceability may be limited by
applicable bankruptcy, insolvency, reorganization or other similar laws
affecting the enforcement of creditors’ rights in general and by general
principles of equity, regardless of whether such enforceability is considered in
a proceeding in equity or at law;

(e) No Violation. The consummation by the Seller of the transactions
contemplated by the applicable Further Transfer and Servicing Agreements and the
fulfillment of the terms of such agreements by the Seller shall not conflict
with, result in any breach of any of the terms and provisions of or constitute
(with or without notice or lapse of time) a default under, the certificate of
incorporation or by-laws of the Seller, or any indenture, agreement or other
instrument to which the Seller is a party or by which it is bound, or result in
the creation or imposition of any Lien upon any of its properties pursuant to
the terms of any such indenture, agreement or other instrument, other than the
applicable Further Transfer and Servicing Agreements, or violate any law or, to
the Seller’s knowledge, any order, rule or regulation applicable to the Seller
of any court or of any federal or state regulatory body, administrative agency
or other governmental instrumentality having jurisdiction over the Seller or any
of its properties;

(f) No Proceedings. There are no proceedings or, to the Seller’s knowledge,
investigations pending or, to the Seller’s knowledge, threatened before any
court, regulatory body, administrative agency or other tribunal or governmental
instrumentality having jurisdiction over the Seller or its properties
(i) asserting the invalidity of any of the applicable Further Transfer and
Servicing Agreements, any Securities issued pursuant thereto or the
Administration Agreement, (ii) seeking to prevent the issuance of such
Securities or the consummation of any of the transactions contemplated by the
applicable Further Transfer and Servicing Agreements or the Administration
Agreement, or (iii) seeking any determination or ruling that might materially
and adversely affect the performance by the Seller of its obligations under, or
the validity or enforceability of, such Securities, the applicable Further
Transfer and Servicing Agreements or the Administration Agreement;

 

- 5 -



--------------------------------------------------------------------------------

(g) Good Title. On the date hereof, the Seller has good title to each Receivable
free and clear of all Liens (other than Liens that will be released as of the
date of such transfer). On the date hereof, good and valid title to each such
Receivable will be validly and effectively conveyed to, and vested in, the
Issuer, free and clear of all Liens, other than Liens created pursuant to the
Basic Documents and the transfer of such Receivable by the Seller to the Issuer
has been perfected under the UCC;

(h) All Filings Made. All filings (including UCC filings) necessary in any
jurisdiction to give the Issuer a first priority perfected security or ownership
interest in the Purchased Property (to the extent it constitutes Code
Collateral) shall have been made, and the Receivables constitute Code
Collateral; and

(i) Valid Sale. This Agreement and the PSA Assignment constitute a valid sale,
transfer and assignment of the Purchased Property transferred thereby,
enforceable against creditors of and purchasers from the Seller.

SECTION 3.02 Liability of Seller. The Seller shall be liable in accordance with
this Agreement only to the extent of the obligations in this Agreement
specifically undertaken by the Seller.

SECTION 3.03 Merger or Consolidation of, or Assumption of the Obligations of,
Seller; Amendment of Certificate of Incorporation.

(a) Any Person (i) into which the Seller may be merged or consolidated,
(ii) resulting from any merger or consolidation to which the Seller shall be a
party, (iii) succeeding to the business of the Seller, or (iv) more than 50% of
the voting stock of which is owned directly or indirectly by NIC, which
corporation in any of the foregoing cases executes an agreement of assumption to
perform every obligation of the Seller under this Agreement, shall be the
successor to the Seller under this Agreement without the execution or filing of
any document or any further act on the part of any of the parties to this
Agreement. The Seller shall provide 10 days’ prior notice of any merger,
consolidation or succession pursuant to this Section 3.03 to the Agent.

(b) The Seller hereby agrees that during the term of this Agreement it shall not
amend Articles Third, Fourth, Fifth, Twelfth or Fourteenth of its Restated
Certificate of Incorporation without obtaining the prior written consent of the
Agent or without obtaining the prior written consent of a majority of the
Outstanding Amount of the Controlling Class as of the close of the preceding
Distribution Date and the prior written consent of the Holders of Certificates
evidencing not less than a majority of the ownership interest in the Trust as of
the close of the preceding Distribution Date.

SECTION 3.04 Limitation on Liability of Seller and Others. The Seller and any
director or officer or employee or agent of the Seller may rely in good faith on
the advice of counsel or on any document of any kind prima facie properly
executed and submitted by any Person respecting any matters arising under this
Agreement. The Seller shall not be under any obligation to appear in, prosecute
or defend any legal action that is not incidental to its

 

- 6 -



--------------------------------------------------------------------------------

obligations as Seller of the Receivables under this Agreement and that in its
opinion may involve it in any expense or liability.

SECTION 3.05 Seller May Own Securities. Each of the Seller and any Person
controlling, controlled by or under common control with the Seller may in its
individual or any other capacity become the owner or pledgee of Securities with
the same rights as it would have if it were not the Seller or an Affiliate
thereof except as otherwise specifically provided herein. Except as otherwise
provided herein, Securities so owned by or pledged to the Seller or such
controlling or commonly controlled Person shall have an equal and proportionate
benefit under the provisions of this Agreement, without preference, priority or
distinction as among all of such Securities.

ARTICLE IV

TERMINATION

SECTION 4.01 Optional Purchase of All Receivables. On any Distribution Date
following the last day of any Monthly Period as of which the Outstanding Amount
of the Notes is 10% or less of the Outstanding Amount of the Notes as of the
Closing Date, the Servicer shall have the option to purchase the assets of the
Owner Trust Estate other than the Designated Accounts and the Certificate
Distribution Account. If the Servicer’s long term unsecured debt rating from
Moody’s is equal to or higher than Baa3 at the time that it seeks to exercise
such option, then to exercise such option, the Servicer shall deposit in the
Collection Account an amount equal to the aggregate Administrative Purchase
Payments for the Receivables (including Liquidating Receivables), plus the
appraised value of any such other property contained in the Owner Trust Estate
(less the Liquidation Expenses to be incurred in connection with the recovery
thereof), such value to be determined by an appraiser mutually agreed upon by
the Servicer, each Trustee and the Agent. If the Servicer’s long term unsecured
debt rating from Moody’s is less than Baa3 at the time that it seeks to exercise
such option, then to exercise such option, the Servicer shall deposit in the
Collection Account an amount equal to the appraised value of the Receivables
(including Liquidating Receivables), plus the appraised value of any such other
property contained in the Owner Trust Estate (less the Liquidation Expenses to
be incurred in connection with the recovery thereof), such values to be
determined by an appraiser mutually agreed upon by the Servicer, each Trustee
and the Agent; provided, in all events that such amount (when added to any funds
then on deposit in the Designated Accounts) must be at least equal to the
aggregate Redemption Price of all outstanding Notes together with all amounts
due the Swap Counterparty (including in respect of any termination payments)
through, the Redemption Date. Thereupon, the Servicer shall succeed to all
interests in and to the Owner Trust Estate (other than the Designated Accounts
and the Certificate Distribution Account).

SECTION 4.02 Termination.

(a) Following the satisfaction and discharge of the Indenture with respect to
the Notes, and the payment in full of the principal and interest on the Notes
and the Other Obligations, the Certificateholders shall succeed to the rights of
the Agent and the Noteholders hereunder and the Owner Trustee shall succeed to
the rights of the Indenture Trustee thereafter

 

- 7 -



--------------------------------------------------------------------------------

arising pursuant to this Agreement (subject to the continuing obligations of the
Indenture Trustee set forth in Section 4.4 of the Indenture).

(b) After payment to each Trustee, the Swap Counterparty, the Noteholders and
the Servicer of all amounts required to be paid under this Agreement, the
Interest Rate Swap, the Indenture and the other Basic Documents, any amounts on
deposit in the Collection Account (after all other distributions required to be
made from such account have been made) shall be deposited into the Certificate
Distribution Account for distribution to the Certificateholders and any other
assets remaining in the Owner Trust Estate shall be distributed to the
Certificate Distribution Account for distribution to the Certificateholders.

(c) This Agreement shall terminate when (i) the Certificateholders have
succeeded to the rights of the Agent and the Noteholders pursuant to
Section 4.02(a) and (ii) amounts on deposit in the Collection Account have been
deposited into the Certificate Distribution Account pursuant to Section 4.02(b).

ARTICLE V

MISCELLANEOUS PROVISIONS

SECTION 4.01 Amendment.

(a) This Agreement may be amended by the Seller and the Issuer with the consent
of the Indenture Trustee, the Certificateholders and the Agent, but without the
consent of any of the other Financial Parties.

(b) [Reserved].

(c) Prior to the execution of any such amendment or consent, the Indenture
Trustee shall furnish written notification to the Agent of the substance of such
amendment or consent as provided to the Indenture Trustee.

(d) Promptly after the execution of any such amendment or consent, the Owner
Trustee shall furnish written notification of the substance of such amendment or
consent to each Certificateholder, and the Indenture Trustee shall furnish
written notification to each Noteholder of the substance of such amendment or
consent as provided to the Indenture Trustee.

(e) [Reserved].

(f) Prior to the execution of any amendment to this Agreement, each Trustee and
the Agent shall be entitled to receive and rely upon the Opinion of Counsel
referred to in Section 5.02(i) and an Opinion of Counsel stating that the
execution of such amendment is authorized or permitted by this Agreement and
that all conditions precedent to the execution and delivery of such amendment
have been satisfied. Each Trustee may, but shall not be obligated to, enter into
any such amendment which affects such Trustee’s own rights, duties or immunities
under this Agreement or otherwise.

 

- 8 -



--------------------------------------------------------------------------------

(g) Notwithstanding any other provision of this Agreement, if the consent of the
Swap Counterparty is required pursuant to the Swap Counterparty Rights Agreement
to amend this Agreement, any such purported amendment shall be null and void ab
initio unless the Swap Counterparty consents in writing to such amendment.

SECTION 5.02 Protection of Title to Owner Trust Estate.

(a) The Seller shall prepare and file such financing statements and cause to be
prepared and filed such continuation and other statements, all in such manner
and in such places as may be required by law fully to preserve, maintain and
protect the interest of the Issuer under this Agreement in the Receivables, the
Related Security and other property conveyed hereby (to the extent such property
constitutes Code Collateral) and the Indenture Trustee’s security interest in
the Receivables, the Related Security and other property conveyed hereby (to the
extent such property constitutes Code Collateral) and hereby authorizes the
Issuer (and the Indenture Trustee) to file such financing statements or
continuation statements relating to all or any part thereof. The Seller shall
deliver (or cause to be delivered) to the Owner Trustee, the Indenture Trustee
and the Agent file-stamped copies of, or filing receipts for, any document filed
as provided above, as soon as available following such filing.

(b) The Seller shall not change its name, identity or corporate structure in any
manner that would, could or might make any financing statement or continuation
statement filed in accordance with paragraph (a) above seriously misleading
within the meaning of Section 9-506 of the UCC, unless it shall have given each
Trustee and the Agent at least 60 days prior written notice thereof and shall
file such financing statements or amendments as may be necessary to continue the
perfection of the Issuer’s security interest in the Receivables, the Related
Security and other property conveyed hereby (to the extent such property
constitutes Code Collateral).

(c) The Seller shall give each Trustee and the Agent at least 60 days prior
written notice of any change in its jurisdiction of formation and shall file
such financing statements or amendments as may be necessary to continue the
perfection of the Issuer’s security interest in the Designated Receivables and
the Related Security and other property conveyed hereunder. The Seller shall at
all times maintain its jurisdiction of formation within the United States of
America.

(d) The Seller will cause the Servicer to maintain accounts and records as to
each Receivable accurately and in sufficient detail to permit (i) the reader
thereof to know at any time the status of such Receivable, including payments
and recoveries made and payments owing (and the nature of each) and extensions
of any scheduled payments made not less than 45 days prior thereto, and
(ii) reconciliation between payments or recoveries on (or with respect to) each
Receivable and the amounts from time to time deposited in the Collection Account
in respect of such Receivable.

(e) The Seller will cause the Servicer to maintain its computer systems so that,
from and after the time of sale under this Agreement of the Receivables to the
Issuer, the Servicer’s master computer records (including any back-up archives)
that refer to any Receivable

 

- 9 -



--------------------------------------------------------------------------------

indicate clearly that the Receivable is owned by the Issuer and has been pledged
by the Issuer to the Indenture Trustee. Indication of the Issuer’s ownership of
a Receivable shall be deleted from or modified on the Servicer’s computer
systems when, and only when, the Receivable shall have been paid in full,
repurchased by the Seller, purchased by the Servicer or become a Liquidating
Receivable as to which the Servicer has discontinued pursuing remedies with
respect to collection in accordance with its customary servicing procedures and
such Receivable is deleted from the Servicer’s computer systems.

(f) If at any time the Seller proposes to sell, grant a security interest in, or
otherwise transfer any interest in truck, truck chassis, bus and trailer
receivables to any prospective purchaser, lender or other transferee, the Seller
shall give to such prospective purchaser, lender or other transferee computer
tapes, records or print-outs (including any restored from back-up archives)
that, if they refer in any manner whatsoever to any Receivable, indicate clearly
that such Receivable has been sold and is owned by the Issuer and has been
pledged by the Issuer to the Indenture Trustee unless such Receivable has been
paid in full, repurchased by the Seller or purchased by the Servicer.

(g) The Seller will cause the Servicer to permit each Trustee and their
respective agents at any time to inspect, audit and make copies of and abstracts
from the Servicer’s records regarding any Receivables then or previously
included in the Owner Trust Estate.

(h) The Seller will cause the Servicer to furnish to each Trustee at any time
upon request a list of all Receivables then held as part of the Owner Trust
Estate, together with a reconciliation of such list to the Schedule of Retail
Notes and to each of the Servicer’s Certificates furnished before such request
indicating removal of Receivables from the Owner Trust Estate. Upon request, the
Servicer shall furnish a copy of any such list to the Seller. Each Trustee and
the Seller shall hold any such list and the Schedule of Retail Notes for
examination by interested parties during normal business hours at their
respective offices located at the addresses set forth in Section 5.03.

(i) The Seller will deliver to each Trustee and the Agent promptly after
execution and delivery of this Agreement and of each amendment thereto, an
Opinion of Counsel either (a) stating that, in the opinion of such counsel, all
financing statements and continuation statements have been executed and filed
that are necessary fully to preserve and protect the interest of the Issuer and
the Indenture Trustee in the Receivables and reciting the details of such
filings or referring to prior Opinions of Counsel in which such details are
given, or (b) stating that, in the opinion of such counsel, no such action is
necessary to preserve and protect such interest.

(j) Except for the conveyances hereunder and as contemplated by the Further
Transfer and Servicing Agreements, the Seller shall not sell, pledge, assign or
transfer the Designated Receivables or the Related Security to any other Person,
or grant, create, incur, assume or suffer to exist any Lien (except any
Permitted Lien) on any interest therein, and the Seller shall defend the right,
title and interest of the Trust in, to and under the Designated

 

- 10 -



--------------------------------------------------------------------------------

Receivables and Related Security against all claims of third parties claiming
through or under the Seller.

SECTION 5.03 Notices. All demands, notices and communications upon or to the
Seller, either Trustee, the Swap Counterparty or the Agent under this Agreement
shall be delivered as specified in Appendix B hereto.

SECTION 5.04 Governing Law. All questions concerning the construction, validity
and interpretation of this Agreement shall be governed by and construed and
enforced in accordance with the internal laws of the State of Illinois, without
giving effect to any choice of law or conflict provision or rule (whether of the
State of Illinois or any other jurisdiction) that would cause the application of
the laws of any jurisdiction other than the State of Illinois; provided,
however, that (i) the duties and immunities of the Owner Trustee hereunder shall
be governed by the Trust Agreement, including the laws of the State of Delaware,
and (ii) the rights, obligations and remedies of the Indenture Trustee shall be
governed by the laws of the State of New York.

SECTION 5.05 Severability of Provisions. If any one or more of the covenants,
agreements, provisions or terms of this Agreement shall be for any reason
whatsoever held invalid, then such covenants, agreements, provisions or terms
shall be deemed severable from the remaining covenants, agreements, provisions
or terms of this Agreement and shall in no way affect the validity or
enforceability of the other provisions of this Agreement or of the Securities or
the rights of the holders thereof.

SECTION 5.06 [Reserved].

SECTION 5.07 Assignment; Third-Party Beneficiaries. The Seller may not assign
any of its rights or obligations hereunder or any interest herein without the
prior written consent of the Agent. The Issuer may not assign any of its rights
or obligations hereunder or any interest herein without the prior written
consent of the Seller and the Agent; provided, however, that each of the
transactions contemplated in Section 5.10 may be consummated without the further
consent of any Person. The Seller and the Issuer agree that the Indenture
Trustee is an express third-party beneficiary with respect to this Agreement
and, as such, shall have the right to enforce this Agreement and to exercise
directly all of the Issuer’s rights and remedies under this Agreement
(including, without limitation, the right to give or withhold any consents or
approvals of the Issuer to be given or withheld hereunder). The Swap
Counterparty shall be a third-party beneficiary to this Agreement only to the
extent that it has rights specified herein or rights with respect to this
Agreement specified in the Swap Counterparty Rights Agreement. Except as
otherwise provided in the Swap Counterparty Rights Agreement or in this Article
V, no other Person shall have any right or obligation hereunder.

SECTION 5.08 Separate Counterparts. This Agreement may be executed by the
parties hereto in separate counterparts, each of which when so executed and
delivered shall be an original, but all such counterparts shall together
constitute but one and the same instrument.

 

- 11 -



--------------------------------------------------------------------------------

SECTION 5.09 Headings and Cross-References. The various headings in this
Agreement are included for convenience only and shall not affect the meaning or
interpretation of any provision of this Agreement.

SECTION 5.10 Assignment to Indenture Trustee. The Seller hereby acknowledges and
consents to any mortgage, pledge, assignment and grant of a security interest by
the Issuer to the Indenture Trustee pursuant to the Indenture for the benefit of
the Financial Parties of all right, title and interest of the Issuer in, to and
under the Owner Trust Estate and/or the assignment of any or all of the Issuer’s
rights and obligations hereunder to the Indenture Trustee and the Financial
Parties.

SECTION 5.11 No Petition Covenants; Waiver of Claims. Notwithstanding any prior
termination of this Agreement the Seller shall not, prior to the date which is
one year and one day after the final distribution with respect to the
Securities, acquiesce, petition or otherwise invoke or cause the Issuer to
invoke the process of any court or government authority for the purpose of
commencing or sustaining a case against the Issuer under any federal or state
bankruptcy, insolvency or similar law or appointing a receiver, liquidator,
assignee, trustee, custodian, sequestrator or other similar official of the
Issuer or any substantial part of its property, or ordering the winding up or
liquidation of the affairs of the Issuer.

SECTION 5.12 Limitation of Liability of the Trustees.

(a) Notwithstanding anything contained herein to the contrary, this Agreement
has been acknowledged and accepted by The Bank of New York, not in its
individual capacity but solely as Indenture Trustee, and in no event shall The
Bank of New York have any liability for the representations, warranties,
covenants, agreements or other obligations of the Issuer hereunder or in any of
the certificates, notices or agreements delivered pursuant hereto, as to all of
which recourse shall be had solely to the assets of the Issuer.

(b) Notwithstanding anything contained herein to the contrary, this Agreement
has been executed by Deutsche Bank Trust Company Delaware not in its individual
capacity but solely in its capacity as Owner Trustee and in no event shall
Deutsche Bank Trust Company Delaware in its individual capacity or, except as
expressly provided in the Trust Agreement, as Owner Trustee of the Issuer have
any liability for the representations, warranties, covenants, agreements or
other obligations of the Issuer hereunder or in any of the certificates, notices
or agreements delivered pursuant hereto, as to all of which recourse shall be
had solely to the assets of the Issuer. For all purposes of this Agreement, in
the performance of its duties or obligations hereunder, or in the performance of
any duties or obligations of the Issuer hereunder, the Owner Trustee shall be
subject to, and entitled to the benefits of, the terms and provisions of Article
VI of the Trust Agreement.

SECTION 5.13 MUTUAL WAIVER OF JURY TRIAL. BECAUSE DISPUTES ARISING IN CONNECTION
WITH COMPLEX TRANSACTIONS ARE MOST QUICKLY AND ECONOMICALLY RESOLVED BY AN
EXPERIENCED AND EXPERT PERSON AND THE PARTIES WISH APPLICABLE STATE AND FEDERAL
LAWS TO APPLY (RATHER THAN ARBITRATION RULES), THE PARTIES DESIRE THAT THEIR

 

- 12 -



--------------------------------------------------------------------------------

DISPUTES BE RESOLVED BY A JUDGE APPLYING SUCH APPLICABLE LAWS. THEREFORE, TO
ACHIEVE THE BEST COMBINATION OF THE BENEFITS OF THE JUDICIAL SYSTEM AND OF
ARBITRATION, EACH PARTY TO THIS AGREEMENT HEREBY WAIVES ALL RIGHTS TO TRIAL BY
JURY IN ANY ACTION, SUIT, OR PROCEEDING BROUGHT TO RESOLVE ANY DISPUTE BETWEEN
OR AMONG ANY OF THE PARTIES HERETO, WHETHER ARISING IN CONTRACT, TORT OR
OTHERWISE, ARISING OUT OF, CONNECTED WITH, RELATED OR INCIDENTAL TO THIS
AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.

SECTION 5.14 Survival; Termination. This Agreement shall create and constitute
the continuing obligations of the parties hereto and shall remain in full force
and effect until terminated in accordance with Section 4.02; provided, however,
that this Section 5.14 and the rights and remedies with respect to Sections 5.11
and 5.12 shall be continuing and shall survive any termination of this
Agreement.

SECTION 5.15 Waivers. No failure or delay on the part of the Issuer (or the
Indenture Trustee or the Agent) in exercising any power, right or remedy under
this Agreement or the PA Assignment shall operate as a waiver thereof, nor shall
any single or partial exercise of any such power, right or remedy preclude any
other or further exercise thereof or the exercise of any other power, right or
remedy.

* * * * *

 

- 13 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective officers as of the day and year first above
written.

 

NAVISTAR FINANCIAL 2008-A OWNER TRUST By:  

DEUTSCHE BANK TRUST COMPANY DELAWARE,

not in its individual capacity but solely as Owner Trustee on behalf of the
Trust

By:  

/s/ Michele HY Voon

Name:   Michele HY Voon Title:   Attorney-in-fact By:  

/s/ Susan Barstock

Name:   Susan Barstock Title:   Attorney-in-fact

NAVISTAR FINANCIAL RETAIL

RECEIVABLES CORPORATION,

as Seller

By:  

/s/ John V. Mulvaney, Sr.

Name:   John V. Mulvaney Sr. Title:   Vice President, Chief Financial Officer
and Treasurer

Acknowledged and Accepted:

 

THE BANK OF NEW YORK,

not in its individual capacity but solely

as Indenture Trustee

By:  

/s/ Michael Burack

Name:   Michael Burack Title:   Assistant Treasurer



--------------------------------------------------------------------------------

NAVISTAR FINANCIAL CORPORATION,

as Servicer

By:  

/s/ John V. Mulvaney, Sr.

Name:   John V. Mulvaney Sr. Title:   Vice President, Chief Financial Officer
and Treasurer



--------------------------------------------------------------------------------

EXHIBIT A

Locations of Schedule of Retail Notes

The Schedule of Retail Notes is

on file at the offices of:

 

1. The Indenture Trustee

 

2. The Owner Trustee

 

3. Navistar Financial Corporation

 

4. Navistar Financial Retail Receivables Corporation

 

Ex. A-1



--------------------------------------------------------------------------------

EXHIBIT B

Form of PSA Assignment

As of                     , 2008, for value received, in accordance with the
Pooling Agreement, dated as of the date hereof (the “Pooling Agreement”),
between Navistar Financial Retail Receivables Corporation, a Delaware
corporation (the “Seller”) and Navistar Financial 2008-A Owner Trust (the
“Issuer”), the Seller does hereby sell, assign, transfer and otherwise convey
unto the Issuer, without recourse (except as provided in Section 2.06 of the
Pooling Agreement), all right, title and interest of the Seller in, to and under
(a) the Retail Notes identified on the Schedule of Retail Notes attached hereto
having an aggregate Starting Receivable Balance of $            .     and the
Related Security with respect to those Retail Notes; and (b) the Seller’s
rights, but not its obligations, under the Purchase Agreement and the PA
Assignment acquired by the Seller pursuant to Section 2.01 of the Purchase
Agreement with respect to the Receivables.

The foregoing sale does not constitute and is not intended to result in any
assumption by the Issuer of any obligation of the undersigned or NFC to the
Obligors, Dealers, insurers or any other Person in connection with the
Receivables, the agreements with Dealers, any Insurance Policies or any
agreement or instrument relating to any of them.

This PSA Assignment is made pursuant to and upon the representations, warranties
and agreements on the part of the undersigned contained in the Pooling Agreement
and is to be governed by the Pooling Agreement.

Capitalized terms used herein and not otherwise defined shall have the meaning
assigned to them in the Pooling Agreement.

* * * * *

 

Ex. B-1



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has caused this PSA Assignment to be duly
executed as of the day and year first above written.

 

NAVISTAR FINANCIAL RETAIL

RECEIVABLES CORPORATION

By::  

 

Name:   Title:  

 

Ex. B-2



--------------------------------------------------------------------------------

APPENDIX A

PART I - DEFINITIONS

All terms used in this Appendix shall have the defined meanings set forth in
this Part I when used in the Basic Documents, unless otherwise defined therein.

Accountants’ Report: As defined in Section 3.02 of the Servicing Agreement.

Accounting Date: With respect to a Distribution Date, the last day of the
related Monthly Period, or, with respect to any initial Distribution Date that
occurs in the same calendar month as the Closing Date, the close of business on
the Closing Date.

Act: An Act as specified in Section 11.3(a) of the Indenture.

Actual Payment: With respect to a Distribution Date and to a Receivable, all
payments received by the Servicer from or for the account of the Obligor during
the related Monthly Period (and, in the case of the first Distribution Date
occurring after the date such Receivable is transferred to the Trust, all
payments received by the Servicer from or for the account of the Obligor on or
after the Cutoff Date) except for any Overdue Payments or Supplemental Servicing
Fees.

Administration Agreement: That certain Administration Agreement, dated as of the
Closing Date among NFC, as Administrator, the Trust and the Indenture Trustee,
as amended, modified and supplemented from time to time.

Administrative Purchase Payment: With respect to a Distribution Date and to an
Administrative Receivable purchased as of the related Accounting Date, a release
of all claims for reimbursement of Monthly Advances made on such Administrative
Receivable plus a payment equal to the sum of (i) the sum of the Scheduled
Payments on such Administrative Receivable due after the Accounting Date,
(ii) the amount of any reimbursements made pursuant to the last sentence of
Section 2.14 of the Servicing Agreement with respect to such Administrative
Receivable, (iii) all past due Scheduled Payments with respect to which a
Monthly Advance has not been made minus (iv) the Rebate minus (v) any
Liquidation Proceeds with respect to such Administrative Receivable to the
extent applied on or prior to the Accounting Date that are not reflected in
items (i) through (iii).

Administrative Receivable: As defined in Section 2.08 of the Servicing
Agreement.

Administrator: NFC or any successor Administrator under the Administration
Agreement.

Affiliate: With respect to any specified Person, any other Person controlling,
controlled by or under common control with such specified Person. For the
purposes of this definition, “control” when used with respect to any specified
Person means the power to direct the management and policies of such Person,
directly or indirectly, whether through the ownership

 

App. A-1



--------------------------------------------------------------------------------

of voting securities, by contract or otherwise; and the terms “controlling” and
“controlled” have meanings correlative to the foregoing.

Agency Office: The office of the Issuer maintained pursuant to Section 3.2 of
the Indenture.

Agent: means JPMorgan Chase Bank, N.A., together with its successors and
assigns, in its capacity as agent for the Investors under or with respect to the
Note Purchase Agreement.

Aggregate Losses: With respect to any calendar month, the sum of (i) the
aggregate of the Receivable Balances of all Receivables newly designated during
such calendar month as Liquidating Receivables, plus (ii) the aggregate
principal portion of Scheduled Payments due but not received with respect to all
such Receivables prior to the date any such Receivable was designated a
Liquidating Receivable minus (iii) Liquidation Proceeds collected during such
calendar month with respect to all Liquidating Receivables.

Aggregate Note Principal Balance: With respect to the close of a Distribution
Date, the sum of the Note Principal Balances for the Notes.

Aggregate Receivables Balance: As of any date, the sum of the Receivables
Balances of all outstanding Receivables (other than Liquidating Receivables).

Aggregate Starting Receivables Balance: As of any date of determination, the
aggregate of the Starting Receivable Balances of the Receivables as of the
Cutoff Date, which is $287,268,173.68.

Annual Percentage Rate or APR: The annual percentage rate specified in the
Contract related to such Retail Note.

Applicable Trustee: So long as the Aggregate Note Principal Balance is greater
than zero and the Indenture has not been discharged in accordance with its
terms, the Indenture Trustee, and thereafter, the Owner Trustee.

Assignment: Any PA Assignment or PSA Assignment.

Authenticating Agent: The Bank of New York or any successor appointed by the
Owner Trustee pursuant to the Trust Agreement.

Authorized Officer: With respect to the Issuer, any officer or attorney-in-fact
of the Owner Trustee who is authorized to act for the Owner Trustee in matters
relating to the Issuer and who is identified on the list of Authorized Officers
delivered by the Owner Trustee to the Indenture Trustee on the Closing Date (as
such list may be modified or supplemented from time to time thereafter) and, so
long as the Administration Agreement is in effect, any Vice President or more
senior officer of the Administrator who is authorized to act for the
Administrator in matters relating to the Issuer and to be acted upon by the
Administrator pursuant to the Administration Agreement and who is identified on
the list of Authorized Officers delivered by the Administrator to the Indenture
Trustee on the Closing Date (as such list may be modified or

 

App. A-2



--------------------------------------------------------------------------------

supplemented from time to time thereafter) and with respect to any other Person,
a Vice President or more senior officer of such Person who is authorized to act
for such Person with respect to such matters.

Backup Servicer: As defined in Section 6.06 of the Servicing Agreement.

Backup Servicing Agreement: As defined in Section 6.06 of the Servicing
Agreement.

Basic Documents: The Trust Agreement, the Certificate of Trust, the Purchase
Agreement, the PA Assignment, the Pooling Agreement, the PSA Assignment, the
Administration Agreement, the Indenture (including any supplements thereto), the
Servicing Agreement, the Schedule of Retail Notes, the Interest Rate Swap, the
Swap Counterparty Rights Agreement, the Note Purchase Agreement, the Fee Letter,
the Notes and the other documents and certificates delivered in connection with
each of the foregoing from time to time.

Basic Servicing Fee: As defined in Section 2.09 of the Servicing Agreement.

Basic Servicing Fee Rate: As defined in Section 2.09 of the Servicing Agreement.

Benefit Plan: Any one of (a) an employee benefit plan (as described in
Section 3(3) of ERISA) that is subject to the provisions of Title I of ERISA,
(b) a plan described in Section 4975(e)(1) of the Code or (c) any entity whose
underlying assets include plan assets by reason of a plan’s investment in such
entity.

Business Day: Any day other than a Saturday, a Sunday or any other day on which
banking institutions in New York, New York or Chicago, Illinois are authorized
or required by law to close.

Certificate: Any one of the certificates executed by the Issuer and
authenticated by or on behalf of the Owner Trustee in substantially the form set
forth in Exhibit A to the Trust Agreement.

Certificate Distribution Account: The account designated as such, established
and maintained pursuant to Section 5.1(a) of the Trust Agreement.

Certificate of Title: With respect to a Financed Vehicle, the certificate of
title or other evidence of ownership of such Financed Vehicle issued by a
registrar of titles in the jurisdiction in which such Financed Vehicle is
registered.

Certificate of Trust: The certificate of trust of the Issuer substantially in
the form of Exhibit B to the Trust Agreement filed for the Trust pursuant to
Section 3810(a) of the Statutory Trust Statute.

Certificate Register: The register of Certificates specified in Section 3.4 of
the Trust Agreement.

 

App. A-3



--------------------------------------------------------------------------------

Certificate Registrar: The registrar at any time of the Certificate Register,
appointed pursuant to Section 3.4(a) of the Trust Agreement.

Certificated Security: Shall have, as of any date, the meaning given to such
term under the applicable UCC in effect on such date.

Certificateholder: A Person in whose name a Certificate is registered pursuant
to the terms of the Trust Agreement.

Closing: As defined in Section 2.03 of the Purchase Agreement.

Closing Date: April 25, 2008.

Code: The Internal Revenue Code of 1986, as amended, and Treasury Regulations
promulgated thereunder.

Code Collateral: Any property a security interest in which may be perfected by
filing under the applicable UCC.

Collateral: As defined in the granting clause of the Indenture.

Collected Amount: With respect to any Distribution Date, the sum of the
following amounts with respect to the related Monthly Period: (i) all
Collections received by the Servicer during such Monthly Period, (ii) all
Monthly Advances made by the Servicer pursuant to Section 2.14 of the Servicing
Agreement, (iii) all Warranty Payments and Administrative Purchase Payments or
the Optional Purchase Proceeds and (iv) the net amount received by the Trust
under the Interest Rate Swap since the immediately preceding Distribution Date;
less an amount equal to the aggregate of the amounts representing reimbursement
for Outstanding Monthly Advances and Liquidation Expenses pursuant to
Section 8.2(b)(i) of the Indenture.

Collection Account: The account designated as such, established and maintained
pursuant to Section 2.02(a)(i) of the Servicing Agreement.

Collections: All amounts received from Obligors or otherwise in respect of
Receivables during the related Monthly Period, whether constituting principal or
interest, prepayments, proceeds of sales of Financed Vehicles, Insurance
Proceeds, Liquidation Proceeds or otherwise, except for Supplemental Servicing
Fees received on the Receivables and the Related Security.

Conduit Investor: JS Siloed Trust, a Delaware statutory trust, together with its
successors and assigns under or with respect to the Note Purchase Agreement.

Contract: With respect to a Retail Note, the related contract(s) or other
agreement(s) with the related Obligor which set forth the terms of such Retail
Note.

Contractual Obligation: As to any Person, any provision of any security issued
by such Person or any agreement, instrument or other undertaking to which such
Person is a party or by which it or any of its property is bound.

 

App. A-4



--------------------------------------------------------------------------------

Controlling Class: (a) So long as any Notes are outstanding, the Notes and
(b) if the Notes are no longer outstanding, the Certificates.

Corporate Trust Office: With respect to the Indenture Trustee or the Owner
Trustee, the principal office at which at any particular time the corporate
trust business of that Person shall be administered, which office at the Closing
Date is located at The Bank of New York, 101 Barclay Street, New York, New York
10286 with respect to the Indenture Trustee, and at Deutsche Bank Trust Company
Delaware, 1011 Centre Road, Suite 200, Wilmington, Delaware 19805, Attention:
Corporate Services Division—Trust & Securities Services, with a copy to Deutsche
Bank Trust Company Americas, 60 Wall Street, 26th Floor, Mail Stop NYC60-2606,
New York, New York 10005, Attention: Structured Finance Services—Trust &
Securities Services with respect to the Owner Trustee.

Credit Agreement: Amended and Restated Credit Agreement, dated as of July 1,
2005 (as may be amended from time to time, the “Credit Agreement”), among NFC,
Arrendadora Financiera Navistar, S.A. DE C.V., Servicios Financieros Navistar,
S.A. DE C.V. and Navistar Comercial, S.A. DE C.V., as borrowers, each of the
lenders from time to time party thereto, JPMorgan Chase Bank, N.A., as
administrative agent, Bank of America, N.A., as syndication agent, and The Bank
of Nova Scotia, as documentation agent.

Custodian: NFC, as Servicer, or another custodian named from time to time in the
Servicing Agreement.

Cutoff Date: April 5, 2008.

Dealer: (i) a Person with whom International has a valid dealer
sales/maintenance agreement to sell International Vehicles, (ii) a Person with
whom NFC has an agreement to extend new or used truck, truck chassis, bus or
trailer floor plan financing terms or (iii) a truck, bus, or trailer equipment
manufacturer with whom International has a valid agreement to sell International
Vehicles.

Dealer Liability: With respect to any Receivable, all rights, claims and actions
of Navistar Financial against the Dealer which sold the Financed Vehicle(s)
which gave rise to such Receivable and any successor Dealer for recourse or
reimbursement of any losses, costs or expenses arising as a result of a default
by the Obligor on such Receivable.

Default: Any occurrence that is, or with notice or the lapse of time or both
would become, an Event of Default.

Delinquency Percentage: With respect to a calendar month, an amount equal to the
aggregate Remaining Gross Balance of all outstanding Receivables (other than
Liquidating Receivables) which are 61 days or more past due as of the last day
of such calendar month, as determined in accordance with the Servicer’s normal
practices, expressed as a percentage of the aggregate Remaining Gross Balance of
all outstanding Receivables (other than Liquidating Receivables) on the last day
of such calendar month.

 

App. A-5



--------------------------------------------------------------------------------

Designated Account Property: The Designated Accounts, all amounts and
investments held from time to time in any Designated Account (whether in the
form of deposit accounts, Physical Property, book-entry securities,
uncertificated securities or otherwise) and all proceeds of the foregoing.

Designated Accounts: Collectively, the Collection Account and the Note
Distribution Account.

Designated Receivables: As defined in Section 2.01 of the Purchase Agreement.

Determination Date: The day that is two Business Days prior to the Distribution
Date.

Distribution Date: With respect to a Monthly Period, the 18th day of the next
succeeding calendar month or, if such 18th day is not a Business Day, the next
succeeding Business Day, commencing May 19, 2008.

Dollars or $: Lawful currency of the United States of America.

Early Termination Date: The termination of the Interest Rate Swap as a result of
the occurrence of an event of default or a termination event under such Interest
Rate Swap.

Eligible Deposit Account: Either (i) a segregated trust account with the trust
department of a depository institution organized under the laws of the United
States of America or any State thereof or the District of Columbia (or any
domestic branch of a foreign bank), having a long-term deposit rating of at
least Baa3 by Moody’s, having trust powers and acting as trustee for funds
deposited in such account, or (ii) a segregated deposit account with a
depository institution organized under the laws of the United States of America
or any State thereof (or any domestic branch of a foreign bank) the long-term
deposit obligations of which are rated A3 or higher by Moody’s and the
short-term debt obligations of which are rated “A-1” by S&P and “P-1” by
Moody’s.

Eligible Institution: A depository institution organized under the laws of the
United States of America or any one of the states thereof or the District of
Columbia (or any domestic branch of a foreign bank), (A) which has either (1) a
long-term unsecured debt rating of at least “AA-” from S&P and “A2” from Moody’s
or (2) a short-term unsecured debt or certificate of deposit rating of at least
“A-1+” from S&P and “P-1” from Moody’s, (B) whose deposits are insured by the
FDIC and (C) having a combined capital and surplus of at least $50,000,000 as
set forth in its most recent published annual report of condition.

Eligible Investments: means any of the following:

(i) Negotiable instruments or securities represented by instruments in bearer or
registered or in book-entry form which evidence (a) obligations fully guaranteed
by the United States of America; (b) time deposits in, or bankers acceptances
issued by, any depositary institution or trust company incorporated under the
laws of the United States of America or any state thereof and subject to
supervision and examination by Federal or state banking or depositary
institution authorities; provided, however, that at the time of

 

App. A-6



--------------------------------------------------------------------------------

investment or contractual commitment to invest therein, the certificates of
deposit or short-term deposits, if any, or long-term unsecured debt obligations
(other than such obligation whose rating is based on collateral or on the credit
of a Person other than such institution or trust company) of such depositary
institution or trust company shall have a credit rating from Moody’s and S&P of
at least “P-l” and “A-1”, respectively, in the case of the certificates of
deposit or short-term deposits, or a rating not lower than one of the two
highest investment categories granted by Moody’s and by S&P; (c) certificates of
deposit having, at the time of investment or contractual commitment to invest
therein, a rating from Moody’s and S&P of at least “P-1” and “A-1”,
respectively; or (d) investments in money market funds rated in the highest
investment category or otherwise approved in writing by the applicable rating
agencies;

(ii) Demand deposits in any depositary institution or trust company referred to
in (i)(b) above;

(iii) Commercial paper (having original or remaining maturities of no more than
30 days) having, at the time of investment or contractual commitment to invest
therein, a credit rating from Moody’s and S&P of at least “P- 1” and “A-1”,
respectively;

(iv) Eurodollar time deposits having a credit rating from Moody’s and S&P of at
least “P-1” and “A-1”, respectively;

(v) Repurchase agreements involving any of the Eligible Investments described in
clauses (i)(a), (i)(c) and (iv) of this definition so long as the other party to
the repurchase agreement has at the time of investment therein, a rating from
Moody’s and S&P of at least “P-1” and “A-1”, respectively;

(vi) Commercial paper master notes having, at the time of the investment or
contractual commitment to invest therein, a credit rating from Moody’s and S&P
of at least “P-1” and “A-1”, respectively; and

(vii) Any other investment permitted by the Agent.

Eligible Restructured Receivable: Any Receivable which (i) was amended or
restructured for credit reasons at least 12 months prior to the Cutoff Date,
(ii) is not owed by an Obligor that is the subject of a bankruptcy or insolvency
proceeding and (iii) since its amendment or restructuring, has not been greater
than 60 days past due (measured from the date of any Scheduled Payment).

Equal Payment Fully Amortizing Receivable: Has the meaning specified in
Section 3.01(a)(iv) of the Purchase Agreement.

ERISA: The Employee Retirement Income Security Act of 1974, as amended.

Event of Default: An event described in Section 5.1 of the Indenture.

Exchange Act: The Securities Exchange Act of 1934, as amended.

 

App. A-7



--------------------------------------------------------------------------------

Executive Officer: With respect to any corporation, the Chief Executive Officer,
Chief Operating Officer, Chief Financial Officer, President, Executive Vice
President, any Vice President, the Secretary, the Treasurer, Assistant Secretary
or Assistant Treasurer of such corporation; and with respect to any partnership,
any general partner thereof.

Expenses: The expenses described in Section 6.9 of the Trust Agreement.

FDIC: The Federal Deposit Insurance Corporation or any successor entity thereto.

Fee Letter: Has the meaning specified in the Note Purchase Agreement.

Final Scheduled Distribution Date: The Distribution Date in the month of April
2015.

Financed Vehicle: A new or used medium or heavy duty truck, truck chassis, bus
or trailer, together with any accessions thereto which were financed with the
proceeds of the related Receivable securing an Obligor’s indebtedness under a
Receivable. A Receivable may be secured by one or more Financed Vehicles.

Financial Asset: The meaning given such term in Revised Article 8. As used
herein, the Financial Asset “related to” a Security Entitlement is the Financial
Asset in which the entitlement holder (as defined in Revised Article 8) holding
such Security Entitlement has the rights and property interest specified in
Revised Article 8.

Financial Parties: The Agent, the Noteholders, the Investors, and, to the extent
expressly provided in the Indenture or any other Basic Document, the
Certificateholders and the Swap Counterparty.

Full Prepayment: With respect to a Distribution Date, that portion of an Actual
Payment (other than the Scheduled Payment), which with respect to (i) any
Receivable, is sufficient to prepay such Receivable in full (after application
of the Scheduled Payment), or (ii) a Receivable secured by multiple Financed
Vehicles, equals the unpaid principal amount of the Retail Note relating to any
Financed Vehicle, as determined by the Servicer in accordance with its customary
servicing procedures.

Funded Amount: Has the meaning specified in the Note Purchase Agreement.

Further Transfer and Servicing Agreements: The Pooling Agreement, including the
PSA Assignment, the Servicing Agreement, the Trust Agreement and the Indenture.

GAAP: Generally accepted accounting principles in the United States of America
in effect from time to time.

Governmental Authority: Any nation or government, any state, province or other
political subdivision thereof and any entity exercising executive, legislative,
judicial, regulatory or administrative functions of or pertaining to government.

 

App. A-8



--------------------------------------------------------------------------------

Grant: To mortgage, pledge, bargain, sell, warrant, alienate, remise, release,
convey, assign, transfer, create, and grant a lien upon and a security interest
in and right of set-off against, deposit, set over and confirm pursuant to the
Indenture. A Grant of the Collateral or of any other agreement or instrument
shall include all rights, powers and options (but none of the obligations) of
the Granting party thereunder, including the immediate and continuing right to
claim for, collect, receive and give receipt for lease payments and principal
and interest payments in respect of, the Collateral and all other moneys payable
thereunder, to give and receive notices and other communications, to make
waivers or other agreements, to exercise all rights and options, to bring
Proceedings in the name of the Granting party or otherwise and generally to do
and receive anything that the Granting party is or may be entitled to do or
receive thereunder or with respect thereto.

Gross Balance: As of any date of determination, with respect to a Receivable,
the unpaid principal balance of such Retail Note as of such date plus, with
respect to a Retail Note classified as a “finance charge-included contract”, the
finance charges included in the payments due with respect to such Retail Note on
or after such date.

Guaranty: With respect to any Receivable, a personal or commercial guaranty of
an Obligor’s performance with respect to such Receivable.

Holder: (i) With respect to the Notes, the Person in whose name a Note is
registered on the Note Register and (ii) with respect to the Certificates, the
Person in whose name a Certificate is registered on the Certificate Register.

Indemnified Parties: The Persons specified in Section 6.9 of the Trust
Agreement.

Indenture: The Indenture, between the Issuer and the Indenture Trustee, dated as
of the Closing Date, as the same may from time to time be amended, modified or
otherwise supplemented.

Indenture Trustee: The Bank of New York, a New York banking corporation, not in
its individual capacity but solely as trustee under the Indenture, or any
successor indenture trustee under the Indenture.

Independent: When used with respect to any specified Person, that the Person
(i) is in fact independent of the Issuer, any other obligor upon the Notes, the
Seller and any Affiliate of any of the foregoing Persons, (ii) does not have any
direct financial interest or any material indirect financial interest in the
Issuer, any such other obligor, the Seller or any Affiliate of any of the
foregoing Persons and (iii) is not connected with the Issuer, any such other
obligor, the Seller or any Affiliate of any of the foregoing Persons as an
officer, employee, promoter, underwriter, trustee, partner, director or person
performing similar functions.

Independent Certificate: A certificate or opinion to be delivered to the
Indenture Trustee under the circumstances described in, and otherwise complying
with, the applicable requirements of Section 11.1 of the Indenture, made by an
Independent appraiser or other expert appointed by an Issuer Order and approved
by the Indenture Trustee in the exercise of reasonable care, and

 

App. A-9



--------------------------------------------------------------------------------

such opinion or certificate shall state that the signer has read the definition
of “Independent” and that the signer is Independent within the meaning thereof.

Insolvency Event: With respect to a specified Person, (i) the entry of a decree
or order for relief by a court, agency or supervisory authority having
jurisdiction in the premises or the entry of a decree or order by any such
court, agency or supervisory authority for the appointment of a conservator,
receiver or liquidator for such Person, in any insolvency, readjustment of debt,
marshaling of assets and liabilities or similar proceedings, or for the
winding-up or liquidation of such Person’s affairs, and the continuance of any
such decree or order unstayed and in effect for a period of 60 consecutive days;
(ii) the consent by such Person to the appointment of a conservator, receiver or
liquidator in any insolvency, readjustment of debt, marshaling of assets and
liabilities or similar proceedings of or relating to such Person or of or
relating to substantially all of such Person’s property, or (iii) such Person
shall admit in writing its inability to pay its debts generally as they become
due, file a petition to take advantage of any applicable insolvency or
reorganization statute, make an assignment for the benefit of its creditors or
voluntarily suspend payment of its obligations.

Insolvency Laws: The Bankruptcy Code and any other applicable federal or state
bankruptcy, insolvency or other similar law.

Insurance Policy: With respect to any Receivable, an insurance policy covering
physical damage, credit life, credit disability, theft, mechanical breakdown or
similar event to each Financed Vehicle securing such Receivable.

Insurance Proceeds: With respect to any Receivables, the proceeds of any
Insurance Policy.

Interest Rate Swap: The interest rate swap agreement, including all schedules,
confirmations and credit support annexes related thereto, entered into on the
Closing Date, between the Issuer and the Swap Counterparty, as the same may be
amended, supplemented, renewed, extended or replaced from time to time.

Interested Parties: The Issuer, the Investors, each Financial Party and each
other party identified or described in the Purchase Agreement or the Further
Transfer and Servicing Agreements as having an interest as owner, trustee or
secured party with respect to the Purchased Property.

International: Navistar, Inc., a Delaware corporation (formerly known as
International Truck and Engine Corporation,) and its successors and assigns.

International Purchase Obligations: Certain obligations of International,
subject to limitations, to purchase Financed Vehicles securing Liquidating
Receivables pursuant to Article VI and other provisions of the Amended and
Restated Master Intercompany Agreement by and between Navistar Financial and
International dated as of April 1, 2007, as such Master Intercompany Agreement
may be amended, supplemented, restated or otherwise modified.

 

App. A-10



--------------------------------------------------------------------------------

International Vehicle: Any truck, truck chassis, bus or trailer produced by or
for International or its Subsidiaries or sold by International or its
Subsidiaries to Dealers, including any body parts or accessions attached
thereto.

Investment Company Act: The Investment Company Act of 1940, as amended.

Investment Earnings: Investment earnings on funds deposited in the Designated
Accounts, net of losses and investment expenses, during the applicable Monthly
Period.

Investors: Has the meaning specified in the Note Purchase Agreement.

Issuer: The party named as such in the Pooling Agreement and the Indenture until
a successor replaces it and, thereafter, means the successor and, for all
purposes of any provision contained therein and required by the TIA, each other
obligor on the Notes.

Issuer Documents: As defined in the Recitals of the Administration Agreement.

Issuer Order or Issuer Request: A written order or request signed in the name of
the Issuer by any one of its Authorized Officers and delivered to the Indenture
Trustee.

Lien: Any security interest, lien, charge, pledge, equity or encumbrance of any
kind.

Liquidating Receivable: A Receivable (i) as to which the Servicer (a) has
reasonably determined, in accordance with its customary servicing procedures,
that eventual payment of amounts owing on such Receivable is unlikely, or
(b) has repossessed the Financed Vehicle or all Financed Vehicles securing the
Receivable or (ii) as to which any related Scheduled Payment is at least 210
days overdue.

Liquidation Expenses: With respect to a Liquidating Receivable, an amount not to
exceed $750 (or such greater amount as the Servicer determines necessary in
accordance with its customary procedures to refurbish and dispose of a
repossessed Financed Vehicle) as an allowance for amounts charged to the account
of the Obligor, in keeping with the Servicer’s customary procedures, for
repossession, refurbishment and disposition of the Financed Vehicle including
out-of-pocket costs related to the liquidation.

Liquidation Proceeds: With respect to a Liquidating Receivable, all amounts
realized with respect to such Receivable, including the benefits of any
Insurance Proceeds, proceeds from any Dealer Liability, proceeds from any
International Purchase Obligations and proceeds from any Guaranties, net of
amounts that are required to be refunded to the Obligor on such Receivable.

London Business Day: Any day on which dealings in deposits in United States
Dollars are transacted in the London bank market.

Loss Percentage: With respect to any calendar month, the product (expressed as a
percentage) of (a) twelve and (b) a fraction, the numerator of which is equal to
the sum of the Aggregate Losses plus Liquidation Proceeds for each of the
calendar months which are the fifth,

 

App. A-11



--------------------------------------------------------------------------------

fourth and third calendar months preceding such calendar month, minus the sum of
the Liquidation Proceeds for the Monthly Periods which are the first, second and
third calendar months preceding such calendar month, and the denominator of
which is the sum of the Remaining Gross Balances of all outstanding Receivables
as of the last day of each of the sixth, fifth and fourth calendar months
preceding such calendar month.

Material Adverse Effect: With respect to a Person, a material adverse effect on
(a) the ability of such Person to perform its obligations under any of the Basic
Documents or (b) the validity or enforceability of any of the Basic Documents or
the rights or remedies of any other Person thereunder.

Materiality Opinion: A written opinion of Kirkland & Ellis LLP or another
nationally recognized law firm experienced in securitization matters reasonably
acceptable to the Swap Counterparty, addressed to the Swap Counterparty and in
form and substance reasonably satisfactory to the Swap Counterparty.

Minimum Servicing Standards: The standards set forth in Exhibit A of the
Servicing Agreement.

Monthly Advance: As defined in Section 2.14 of the Servicing Agreement.

Monthly Period: With respect to a Determination Date and a Record Date, the
calendar month preceding the month in which such date occurs. With respect to an
Accounting Date, the calendar month in which such Accounting Date occurs. With
respect to a Distribution Date, the calendar month preceding the month in which
such Distribution Date occurs except that the Monthly Period relating to the
first Distribution Date shall be the period from the Cutoff Date to the last day
of the calendar month immediately preceding the first Distribution Date.

Moody’s: Moody’s Investors Service, Inc. or its successor.

Navistar Financial or NFC: Navistar Financial Corporation, a Delaware
corporation, and its successors and assigns.

New York UCC: The UCC as in effect in the State of New York.

NFRRC: Navistar Financial Retail Receivables Corporation, a Delaware
corporation, and its successors and assigns.

NIC: Navistar International Corporation, a Delaware corporation, and its
successors and assigns.

Non-Fleet Obligor: An Obligor who operates fewer than five vehicles.

Note Distribution Account: The account designated as such, established and
maintained pursuant to Section 2.02(a)(ii) of the Servicing Agreement.

 

App. A-12



--------------------------------------------------------------------------------

Note Pool Factor: With respect to the Notes and any Distribution Date, a
seven-digit decimal figure computed by the Servicer which is equal to the Note
Principal Balance for the Notes as of the close of such Distribution Date
divided by the initial Note Principal Balance for the Notes.

Note Principal Balance: With respect to the Notes, the Funded Amount of the
Notes.

Note Purchase Agreement: The Note Purchase Agreement, dated as of the Closing
Date, among the Conduit Investor, the Agent, the Servicer and the Seller with
respect to the sale of the Notes, as amended, supplemented and otherwise
modified from time to time.

Note Register: The register of the Notes maintained pursuant to Section 2.4(a)
of the Indenture.

Note Registrar: The registrar at any time of the Note Register, appointed
pursuant to Section 2.4 of the Indenture.

Noteholders’ Interest Distributable Amount: Has the meaning specified in the
Note Purchase Agreement.

Noteholders: Holders of record of the Notes pursuant to the Indenture.

Notes: The Floating Rate Asset Backed Notes in the maximum aggregate principal
amount of $247,050,629.36 issued pursuant to the Indenture.

Notice of Default: As defined in Section 5.1(d) of the Indenture.

Obligor: With respect to any Receivable, the purchaser or any co-purchaser of
the related Financed Vehicle or Financed Vehicles or any other Person, other
than the maker of a Guaranty, who owes payments under such Receivable.

Officer’s Certificate: A certificate signed by any Authorized Officer of the
Issuer, under the circumstances described in, and otherwise complying with, the
applicable requirements of Section 11.1 of the Indenture, and delivered to the
Indenture Trustee. Unless otherwise specified, any reference in the Indenture to
an officer’s certificate shall be to an Officer’s Certificate of any Authorized
Officer of the Issuer or the Administrator on behalf of the Issuer. Where an
Officer’s Certificate is required to be delivered by any other Person, such
certificate shall be signed by any Authorized Officer of such Person.

Opinion of Counsel: A written opinion of counsel, who may, except as otherwise
expressly provided, be an employee of the Seller or the Servicer. In addition,
for purposes of the Indenture: (i) such counsel shall be satisfactory to the
Indenture Trustee; (ii) the opinion shall be addressed to the Indenture Trustee
as Indenture Trustee and (iii) the opinion shall comply with any applicable
requirements of Section 11.1 of the Indenture and shall be in form and substance
satisfactory to the Indenture Trustee.

 

App. A-13



--------------------------------------------------------------------------------

Optional Purchase Proceeds: The amount specified in the second or third
sentence, as applicable, of Section 4.01 of the Pooling Agreement.

Other Obligations: Has the meaning specified in the Note Purchase Agreement.

Outstanding: With respect to the Notes, as of the date of determination, all
Notes theretofore authenticated and delivered under the Indenture except:

(i) Notes theretofore canceled by the Indenture Trustee or delivered to the
Indenture Trustee for cancellation;

(ii) Notes or portions thereof the payment for which money in the necessary
amount has been theretofore deposited with the Indenture Trustee or any Paying
Agent in trust for the Holders of such Notes; provided, however, that if such
Notes are to be redeemed, notice of such redemption has been duly given pursuant
to the Indenture or provision therefor, satisfactory to the Indenture Trustee,
has been made; and

(iii) Notes in exchange for or in lieu of other Notes which have been
authenticated and delivered pursuant to this Indenture unless proof satisfactory
to the Indenture Trustee is presented that any such Notes are held by a
protected purchaser;

provided, however, that in determining whether the Holders of the requisite
Outstanding Amount of the Controlling Class have given any request, demand,
authorization, direction, notice, consent or waiver hereunder or under any Basic
Document, Notes owned by the Issuer, any other obligor upon the Notes, the
Seller or any Affiliate of any of the foregoing Persons shall be disregarded and
deemed not to be Outstanding, except that, in determining whether the Indenture
Trustee shall be protected in relying upon any such request, demand,
authorization, direction, notice, consent or waiver, only Notes that the
Indenture Trustee knows to be so owned shall be so disregarded. Notes so owned
that have been pledged in good faith may be regarded as Outstanding if the
pledgee establishes to the satisfaction of the Indenture Trustee the pledgor’s
right so to act with respect to such Notes and that the pledgee is not the
Issuer, any other obligor upon the Notes, the Seller or any Affiliate of any of
the foregoing Persons.

Outstanding Amount: As of any date, the aggregate Funded Amount of all Notes
Outstanding at such date.

Outstanding Monthly Advances: As of an Accounting Date with respect to a
Receivable, the sum of all Monthly Advances made as of or prior to such
Accounting Date minus all payments or collections as of or prior to such
Accounting Date which are specified in Section 2.14 of the Servicing Agreement
as reducing Outstanding Monthly Advances with respect to such Receivable.

Overdue Payment: With respect to a Distribution Date and to a Receivable, all
payments received during the related Monthly Period in excess of any
Supplemental Servicing Fees, to the extent of the Outstanding Monthly Advances
relating to such Receivable.

 

App. A-14



--------------------------------------------------------------------------------

Owner: For purposes of the Purchase Agreement, the Pooling Agreement and the
Servicing Agreement, the “Owner” of a Receivable means (i) NFRRC until the
execution and delivery of the Further Transfer and Servicing Agreements and
(ii) thereafter, the Issuer; provided, that NFC or NFRRC, as applicable, shall
be the “Owner” of any Receivable from and after the time that such Person shall
acquire such Receivable, whether pursuant to Section 5.04 of the Purchase
Agreement, Section 2.08 of the Servicing Agreement, any other provision of the
Further Transfer and Servicing Agreements or otherwise.

Owner Trust Estate: All right, title and interest of the Issuer in and to the
property and rights assigned to the Issuer pursuant to Article II of the Pooling
Agreement, all funds on deposit from time to time in the Collection Account, the
Note Distribution Account and the Certificate Distribution Account, the Interest
Rate Swap and all other property of the Issuer from time to time, including any
rights of the Issuer pursuant to the Pooling Agreement, the Servicing Agreement
and the Administration Agreement.

Owner Trustee: Deutsche Bank Trust Company Delaware, not in its individual
capacity but solely as Owner Trustee under the Trust Agreement, or any successor
trustee under the Trust Agreement.

PA Assignment: As defined in Section 2.01 of the Purchase Agreement.

Partial Prepayment: With respect to a Distribution Date and to any Receivable,
the portion of an Actual Payment in excess of the Scheduled Payment which equals
one or more future Scheduled Payments but does not constitute a Full Prepayment
and results in a Rebate in accordance with the Servicer’s customary procedures.

Paying Agent: (i) With respect to the Indenture, the Indenture Trustee or any
other Person that meets the eligibility standards for the Indenture Trustee
specified in Section 6.11 of the Indenture and is authorized by the Issuer to
make the payments to and distributions from the Collection Account and the Note
Distribution Account, including payment of principal of or interest on the Notes
on behalf of the Issuer and (ii) with respect to the Trust Agreement, any paying
agent or co-paying agent appointed pursuant to Section 3.9 of the Trust
Agreement that meets the eligibility standards for the Owner Trustee specified
in Section 6.13 of the Trust Agreement, and initially The Bank of New York.

Permitted Liens:

With respect to any Collateral, the interests of the parties under the Basic
Documents.

With respect to any Financed Vehicle:

(1) any liens on the Financed Vehicle for taxes, assessments, levies, fees and
other government and similar charges payable by an Obligor but not yet due and
payable or the amount or validity of which is being contested;

(2) any liens of mechanics, suppliers, vendors, materialmen, laborers,
employees, repairmen and other like liens arising in the ordinary course of
business on the Financed

 

App. A-15



--------------------------------------------------------------------------------

Vehicle related thereto securing obligations of the Obligor which are not due
and payable or the amount or validity of which is being contested;

(3) liens on the Financed Vehicle related thereto arising out of any judgment or
award or by operation of law, in any such case as a result of an act or omission
by the related Obligor;

(4) liens which may exist in accessions to the Financed Vehicles not financed by
the Receivables.

Person: Any legal person, including any individual, corporation, partnership,
limited liability company, association, joint-stock company, trust,
unincorporated organization, governmental entity or other entity of similar
nature.

Physical Property: Bankers’ acceptances, commercial paper, negotiable
certificates of deposit and other obligations that constitute “instruments”
within the meaning of Section 9-102(a)(47) of the UCC and are susceptible of
physical delivery.

Plan: With respect to a Person, at a particular time, any employee benefit plan
which is covered by ERISA and in respect of which such Person or a Commonly
Controlled Entity with respect to such Person is (or, if such plan were
terminated at such time, would under Section 4069 of ERISA be deemed to be) an
“employer” as defined in Section 3(5) of ERISA.

Pooling Agreement: The Pooling Agreement, dated as of the Closing Date, between
NFRRC and the Issuer, as amended, modified and supplemented from time to time.

Predecessor Note: With respect to any particular Note, every previous Note
evidencing all or a portion of the same debt as that evidenced by such
particular Note; and, for the purpose of this definition, any Note authenticated
and delivered under Section 2.5 of the Indenture in lieu of a mutilated, lost,
destroyed or stolen Note.

Prepayment: With respect to a Distribution Date and to a Receivable, the portion
of an Actual Payment in excess of the Scheduled Payment.

Principal Distribution Amount: On any Distribution Date, an amount equal to the
excess, if any, of the Outstanding Amount of the Notes as of such Distribution
Date (before giving effect to any payments of principal made on the Notes on
such Distribution Date), over the Aggregate Receivables Balance as of the close
of business on the last day of the preceding Monthly Period; provided, however,
that the Principal Distribution Amount for any Distribution Date shall not
exceed the Outstanding Amount of the Notes on such Distribution Date; and
provided, further, that notwithstanding the foregoing, on the Final Scheduled
Distribution Date for the Notes (and on any Distribution Date thereafter), on
and after the date the Notes have been declared due and payable following an
Event of Default until such acceleration has been rescinded and on any
Distribution Date on which any amount is payable to the Swap Counterparty
pursuant to Section 8.2(c)(v) of the Indenture, the Principal Distribution
Amount shall not be less than the amount that is necessary to reduce the
Outstanding Amount of the Notes to zero.

 

App. A-16



--------------------------------------------------------------------------------

Principal Payment Amount: With respect to any Distribution Date, an amount equal
to the lesser of (a) the amount available to pay the principal on the Notes on
such Distribution Date and (b) the Principal Distribution Amount for such
Distribution Date.

Proceeding: Any suit in equity, action at law or other judicial or
administrative proceeding.

Program: As defined in Section 3.02 of the Servicing Agreement.

PSA Assignment: As defined in Section 2.01 of the Pooling Agreement.

Purchase Agreement: The Purchase Agreement, dated as of the Closing Date,
between NFC and NFRRC, as amended and supplemented from time to time.

Purchase Date: As defined in Section 2.01 of the Purchase Agreement.

Purchase Price: As defined in Section 2.02 of the Purchase Agreement.

Purchased Property: As of any date, means all of the Designated Receivables and
the Related Security transferred by NFC to NFRRC pursuant to Section 2.01 of the
Purchase Agreement as of such date.

Rebate: With respect to a given date and to a Receivable, the rebate under such
Receivable that is or would be payable to the Obligor for unearned finance
charges or any other charges that are or would be subject to a rebate to the
Obligor upon the payment of a Partial Prepayment or a Full Prepayment.

Receivable: Each Retail Note appearing on the Schedule of Retail Notes
including, for the avoidance of doubt, each Designated Receivable.

Receivable Balance: As of an Accounting Date, with respect to any Receivable,
the Starting Receivable Balance thereof minus the sum of the following amounts,
in each case computed in accordance with the actuarial method: (i) that portion
of all Scheduled Payments allocated to principal due on or after the Cutoff Date
and on or prior to the Accounting Date, (ii) that portion of all Warranty
Payments or Administrative Purchase Payments allocated to principal, (iii) that
portion of all Prepayments allocated to principal, and (iv) that portion of the
following received and allocated to principal by the Servicer: benefits of any
proceeds from any Insurance Policies, Liquidation Proceeds, proceeds from any
Dealer Liability, proceeds from any International Purchase Obligations and
proceeds from any Guaranties.

Receivables File: As defined in Section 4.01 of the Servicing Agreement.

Record Date: (i) With respect to the Notes and with respect to any Distribution
Date, the last day of the preceding Monthly Period; and (ii) with respect to the
Certificates and with respect to any Distribution Date, the last day of the
preceding Monthly Period.

 

App. A-17



--------------------------------------------------------------------------------

Redemption Date: The Distribution Date specified as such by the Servicer or the
Issuer as described in Sections 10.1 and 10.2 of the Indenture.

Redemption Price: An amount equal to the aggregate of the Outstanding Amount of
the Notes as of the Redemption Date, together with all accrued and unpaid
interest thereon through the Redemption Date and Other Obligations accrued and
to accrue through the Redemption Date.

Registered Holder: The Person in whose name a Note is registered on the Note
Register on the applicable Record Date.

Related Security: With respect to a Receivable, the right, title and interest of
NFC, the Seller or any subsequent owner or assignee in and to the following
assets:

 

  (a) all amounts due on and under such Receivable on and after the Cutoff Date
and the fully executed original of such Receivable and the related Contracts;

 

  (b) the security interests in the Financed Vehicles granted by Obligors
pursuant to such Retail Note and, to the extent permitted by law, in any
accessions thereto which are financed by such Retail Note and, where permitted
by law, the original Certificate of Title and otherwise such documents, if any,
that NFC keeps on file in accordance with its customary procedures indicating
that the related Financed Vehicle is owned by the Obligor and subject to a
security interest in favor of NFC (or its assigns);

 

  (c) any proceeds from any Insurance Policies with respect to such Retail Note
and any documents evidencing or related to such Insurance Policy;

 

  (d) any proceeds from Dealer Liability with respect to such Receivable,
proceeds from any International Purchase Obligations with respect to such
Receivable (subject to the limitation set forth in Section 5.08 of the Purchase
Agreement and Section 2.04 of the Pooling Agreement, as applicable) and proceeds
from any Guaranties of such Receivable;

 

  (e) a copy of the credit application of each Obligor with respect to such
Receivable, fully executed by each such Obligor on NFC’s customary form, or on a
form approved by NFC, for such application; and

 

  (f) any proceeds of the property described in clauses (a) through (e) above.

Remaining Gross Balance: With respect to any Receivable (other than a
Liquidating Receivable) and as of an Accounting Date, the Starting Gross
Receivable Balance thereof minus

 

App. A-18



--------------------------------------------------------------------------------

the sum of (i) the portion of all Actual Payments with respect to such
Receivable, (ii) any Warranty Payment or Administrative Purchase Payment with
respect to any such Receivable, (iii) any Prepayments applied to reduce the
Starting Gross Receivable Balance of any such Receivable and (iv) proceeds from
any Insurance Policies with respect to such Receivable, plus for any Receivable
not classified by the Servicer as a “finance charge—included contract,” the
portion of the payments specified in the preceding clauses (i), (ii), (iii) or
(iv) above allocable in accordance with the actuarial method to finance charges;
provided, however, that the Remaining Gross Balance of any Receivable that has
been designated a Liquidating Receivable during the related or any prior Monthly
Period shall equal zero.

Repurchase Event: A Repurchase Event described in Section 5.04 of the Purchase
Agreement.

Required Deposit Rating: A rating on short-term unsecured debt obligations of
P-1 by Moody’s and A-1+ by S&P. Any requirement that short-term unsecured debt
obligations have the “Required Deposit Rating” means that such short-term
unsecured debt obligations have the foregoing required ratings from each of such
rating agencies.

Requirement of Law: As to any Person, the certificate of incorporation and
by-laws or other organizational or governing documents of such Person, and any
law, treaty, rule or regulation or determination of an arbitrator or a court or
other Governmental Authority, in each case applicable to or binding upon such
Person or any of its property or to which such Person or any of its property is
subject.

Responsible Officer: With respect to the Indenture Trustee or the Owner Trustee,
any officer within the Corporate Trust Office of such trustee, including any
Vice President, Assistant Vice President, Assistant Secretary, Assistant
Treasurer, Trust Officer or any other officer of such Trustee who customarily
performs functions similar to those performed by the persons who at the time
shall be such officers, respectively, or to whom any corporate trust matter is
referred because of such person’s knowledge of and familiarity with the
particular subject and who shall have direct responsibility for the
administration of the Indenture or the Trust, as applicable, and, with respect
to the Servicer, the President, any Vice President, Assistant Vice President,
Secretary, Assistant Secretary or any other officer or assistant officer of such
Person customarily performing functions similar to those performed by any of the
above designated officers, and also, with respect to a particular matter, any
other officer to whom such matter is referred because of such officer’s
knowledge of and familiarity with the particular subject.

Retail Note: A retail loan evidenced by a note and secured by one or more
Financed Vehicles, originated or acquired by Navistar Financial or one or more
of its Affiliates.

Revised Article 8: Revised Article 8 (1994 Version) (and corresponding
amendments to Article 9) as promulgated in 1994 by the National Conference of
Commissioners on Uniform State Laws, in the form in which it has been adopted in
the State of New York.

Schedule of Retail Notes: The schedule attached to the PA Assignment or the PSA
Assignment specifying the Retail Notes then being transferred to the Issuer, as
such schedule

 

App. A-19



--------------------------------------------------------------------------------

may be updated by the Servicer from time to time pursuant to Section 3.04 of the
Servicing Agreement.

Scheduled Payment: With respect to any Receivable, a payment which (i) is in the
amount required under the terms of such Receivable in effect as of the Cutoff
Date or, in the case of any Receivable secured by more than one Financed
Vehicle, the terms of such Receivable after giving effect to any changes in the
terms of such Receivable resulting from a Full Prepayment with respect to any
Financed Vehicle related thereto, and (ii) is payable by the Obligor of such
Receivable. When Scheduled Payment is used with reference to a Distribution Date
after the date such Receivable is transferred to the Issuer, it means the
payment which is due in the related Monthly Period; provided, however, that in
the case of the first Distribution Date, the Scheduled Payment shall include all
such payments due from the Obligor on or after the Cutoff Date.

Secretary of State: The Secretary of State of the State of Delaware.

Securities: The Notes and the Certificates.

Securities Act: The United States Securities Act of 1933, as amended from time
to time.

Securities Intermediary: As defined in Section 2.02(b) of the Servicing
Agreement.

Security Certificate: As defined in Section 8-102(a)(16) of the New York UCC.

Security Entitlement: As defined in Section 8-102(a)(17) of the New York UCC.

Securityholder: Any of the Noteholders or Certificateholders.

Seller: As defined in the Recitals to the Pooling Agreement.

Servicer: The Person executing the Servicing Agreement as the Servicer, or its
successor in interest pursuant to Section 7.02 of the Servicing Agreement.

Servicer Default: Any of the events specified in Section 7.01 of the Servicing
Agreement; provided that any requirement for the giving of notice, the lapse of
time, or both, or any other condition, has been satisfied.

Servicer’s Certificate: A certificate, in substantially the form of Exhibit B to
the Servicing Agreement, completed by and executed on behalf of the Servicer, in
accordance with Section 2.17 of the Servicing Agreement.

Servicing Agreement: The Servicing Agreement, dated as of the Closing Date, by
and among NFRRC, the Issuer, the Servicer and the Indenture Trustee, as amended,
modified and supplemented from time to time.

S&P: Standard & Poor’s Ratings Services, or its successor.

 

App. A-20



--------------------------------------------------------------------------------

Starting Gross Receivable Balance: With respect to any Receivable as of the
Cutoff Date, the Starting Receivable Balance plus, in the case of Receivables
classified by the Servicer as “finance charge—included contracts,” the finance
charges included in the Scheduled Payments.

Starting Receivable Balance: With respect to a Receivable that is a Retail Note,
the aggregate principal amount advanced under such Receivable toward the
purchase price of the Financed Vehicle or Financed Vehicles, including insurance
premiums, service and warranty contracts, federal excise and sales taxes and
other items customarily financed as part of a Retail Note and related costs,
less payments received from the Obligor prior to the Cutoff Date with respect to
such Receivable allocable on the basis of the actuarial method to principal.

State: Any one of the 50 States of the United States of America or the District
of Columbia.

Statutory Trust Statute: Chapter 38 of Title 12 of the Delaware Code, 12 Del.
Code §3801 et seq., as the same may be amended from time to time.

Subsequent Transferee: As defined in the Recitals to the Purchase Agreement.

Subsidiary: As to any Person, a corporation, partnership or other entity of
which shares of stock or other ownership interests having ordinary voting power
(other than stock or such other ownership interests having such power only by
reason of the happening of a contingency) to elect a majority of the board of
directors or other managers of such corporation, partnership or other entity are
at the time owned, or the management of which is otherwise controlled, directly
or indirectly through one or more intermediaries, or both, by such Person.

Supplemental Servicing Fee: As defined in Section 2.09 of the Servicing
Agreement.

Swap Counterparty: JPMorgan Chase Bank, N.A., as Swap Counterparty under the
Interest Rate Swap, or any successor or replacement Swap Counterparty from time
to time under the Interest Rate Swap.

Swap Counterparty Rights Agreement: The Swap Counterparty Rights Agreement,
dated as of the Closing Date, among the Swap Counterparty, the Issuer, NFC, as
Servicer and Administrator, the Seller, and the Indenture Trustee, as amended
and supplemented from time to time.

Tax Opinion: With respect to any action, an Opinion of Counsel to the effect
that, for U.S. federal income tax purposes (a) such action will not cause a
taxable event with respect to any Noteholders or (b) in the case of Section 2.14
of the Indenture, the Notes of the new Series will be characterized as debt.

Temporary Notes: The Notes specified in Section 2.3 of the Indenture.

 

App. A-21



--------------------------------------------------------------------------------

Total Available Amount: With respect to a Distribution Date, the sum of (i) the
Collected Amount for such Distribution Date and (ii) the amount of all
Investment Earnings deposited into the Collection Account during the related
Monthly Period.

Total Servicing Fee: As defined in Section 2.09 of the Servicing Agreement.

Transfer Date: With respect to any Distribution Date, the Business Day
immediately preceding such Distribution Date.

Transfer and Servicing Agreements: The Purchase Agreement, the Pooling Agreement
and the Servicing Agreement.

Treasury Regulations: The regulations, including proposed or temporary
regulations, promulgated under the Code. References herein to specific
provisions of proposed or temporary regulations shall include analogous
provisions of final Treasury Regulations or other successor Treasury
Regulations.

Trust: Navistar Financial 2008-A Owner Trust, a Delaware statutory trust,
created pursuant to the Trust Agreement.

Trust Agreement: The Trust Agreement, dated as of the Closing Date, between the
Seller and the Owner Trustee, as amended and supplemented from time to time;
such agreement being the Amended and Restated Trust Agreement contemplated by
the Trust Agreement dated March 13, 2008, between the Seller and the Owner
Trustee.

Trust Indenture Act or TIA: The Trust Indenture Act of 1939, as amended.

Trustees: The Owner Trustee and the Indenture Trustee.

UCC: The Uniform Commercial Code, as in effect in the relevant jurisdiction.

UCC Collateral: Any property a security interest in which may be perfected by
filing under the UCC.

Uncertificated Security: As defined under the applicable UCC as in effect on
such date.

Unearned Income: With respect to any Receivable, as of any date of
determination, the portion of the Gross Balance thereof identified as unearned
income by the Servicer, in accordance with its customary applicable accounting
procedures.

Warranty Payment: With respect to a Distribution Date and to a Warranty
Receivable repurchased as of the related Accounting Date, (i) the sum of all
remaining Scheduled Payments on such Warranty Receivable due after the
Accounting Date, plus (ii) all past due Scheduled Payments with respect to which
a Monthly Advance has not been made, plus (iii) the amount of any reimbursements
made pursuant to the last sentence of Section 2.14 of the Servicing Agreement
with respect to such Warranty Receivable plus (iv) all Outstanding Monthly
Advances made on such Warranty Receivable minus (v) the Rebate minus (vi) any
Liquidation

 

App. A-22



--------------------------------------------------------------------------------

Proceeds with respect to such Warranty Receivable to the extent applied prior to
the Accounting Date that are not reflected in items (i) through (iv).

Warranty Purchaser: Either (i) the Seller pursuant to Section 2.06 of the
Pooling Agreement or (ii) NFC pursuant to Section 5.04 of the Purchase
Agreement.

Warranty Receivable: A Receivable which the Warranty Purchaser has become
obligated to repurchase pursuant to Section 2.06 of the Pooling Agreement or
Section 5.04 of the Purchase Agreement.

Weighted Average APR: The weighted average (weighted based on outstanding
principal amount and remaining term) interest rate on the Receivables
transferred to the Trust on the Closing Date.

 

App. A-23



--------------------------------------------------------------------------------

APPENDIX A

PART II - RULES OF CONSTRUCTION

(A) Accounting Terms. As used in this Appendix or the Basic Documents,
accounting terms which are not defined, and accounting terms partly defined,
herein or therein shall have the respective meanings given to them under
generally accepted accounting principles. To the extent that the definitions of
accounting terms in this Appendix or the Basic Documents are inconsistent with
the meanings of such terms under generally accepted accounting principles, the
definitions contained in this Appendix or the Basic Documents will control.

(B) “Hereof,” etc. The words “hereof,” “herein” and “hereunder” and words of
similar import when used in this Appendix or any Basic Document will refer to
this Appendix or such Basic Document as a whole and not to any particular
provision of this Appendix or such Basic Document; and Section, Schedule and
Exhibit references contained in this Appendix or any Basic Document are
references to Sections, Schedules and Exhibits in or to this Appendix or such
Basic Document unless otherwise specified. The word “or” is not exclusive.

(C) Use of “related”. as used in this Appendix and the Basic Documents, with
respect to any Distribution Date, the “related Determination Date,” the “related
Monthly Period,” and the “related Record Date” will mean the Determination Date,
the Monthly Period, and the Record Date, respectively, immediately preceding
such Distribution Date.

(D) Use of “outstanding” etc. Whenever the term “outstanding Notes,”
“outstanding principal amount” and words of similar import are used in this
Appendix or any Basic Document for purposes of determining whether the
Noteholders of the requisite outstanding principal amount of the Notes have
given any request, demand, authorization, direction, notice, consent or waiver
hereunder or under any Basic Document, Notes owned by the Issuer, any other
obligor upon the Notes, the Seller or any Affiliate of any of the foregoing
Persons (it being understood that the Owner Trustee in its individual capacity
shall not be considered an Affiliate of any of the foregoing) shall be
disregarded and deemed not to be outstanding, except that, in determining
whether the Indenture Trustee shall be protected in relying upon any such
request, demand, authorization, direction, notice, consent or waiver, only Notes
that the Indenture Trustee knows to be so owned shall be so disregarded. Notes
so owned that have been pledged in good faith may be regarded as “outstanding”
if the pledgee establishes to the satisfaction of the Indenture Trustee the
pledgor’s right so to act with respect to such Notes and that the pledgee is not
the Issuer, any other obligor upon the Notes, the Seller or any Affiliate of any
of the foregoing Persons.

(E) Number and Gender. Each defined term used in this Appendix or the Basic
Documents has a comparable meaning when used in its plural or singular form.
Each gender-specific term used in this Appendix or the Basic Documents has a
comparable meaning whether used in a masculine, feminine or gender-neutral form.

 

App. A-24



--------------------------------------------------------------------------------

(F) Including. Whenever the term “including” (whether or not that term is
followed by the phrase “but not limited to” or “without limitation” or words of
similar effect) is used in this Appendix or the Basic Documents in connection
with a listing of items within a particular classification, that listing will be
interpreted to be illustrative only and will not be interpreted as a limitation
on, or exclusive listing of, the items within that classification.

 

App. A-25



--------------------------------------------------------------------------------

APPENDIX B

NOTICE ADDRESSES AND PROCEDURES

All requests, demands, directions, consents, waivers, notices, authorizations
and communications provided or permitted under any Basic Document to be made
upon, given or furnished to or filed with NFC, the Seller, the Servicer, the
Indenture Trustee, the Issuer, the Owner Trustee or the Agent shall be in
writing, personally delivered, sent by facsimile with a copy to follow via first
class mail, overnight mail or mailed by certified mail-return receipt requested,
and shall be deemed to have been duly given upon receipt:

 

  1. in the case of NFC, at the following address:

Navistar Financial Corporation

425 N. Martingale Road

Suite 1800, Attention: General Counsel

Schaumburg, IL 60173

Telecopy: (630) 753-4410

 

  2. in the case of the Seller, at the following address:

Navistar Financial Retail Receivables Corporation

425 N. Martingale Road

Suite 1800, Attention: General Counsel

Schaumburg, IL 60173

Telecopy: (630) 753-4410

 

  3. in the case of the Servicer, at the following address:

Navistar Financial Corporation

425 N. Martingale Road

Suite 1800, Attention: General Counsel

Schaumburg, IL 60173

Telecopy: (630) 753-4410

 

  4. in the case of the Indenture Trustee, at its Corporate Trust Office,

 

App. B-1



--------------------------------------------------------------------------------

  5. in the case of the Issuer, to the Corporate Trust Office of the Owner
Trustee, with copies to:

Navistar Financial Corporation

425 N. Martingale Road

Suite 1800, Attention: General Counsel

Schaumburg, IL 60173

Telecopy: (630) 753-4410

The Issuer shall promptly transmit any notice received by it from the
Noteholders to the Indenture Trustee and the Indenture Trustee shall likewise
promptly transmit any notice received by it from the Noteholders to the Issuer.

 

  6. in the case of the Owner Trustee, at its Corporate Trust Office, with a
copy to the Administrator at:

Navistar Financial Corporation

425 N. Martingale Road

Suite 1800, Attention: General Counsel

Schaumburg, IL 60173

Telecopy: (630) 753-4410

 

  7. in the case of the Agent, at the following address:

JPMorgan Chase Bank, N.A.

10 S. Dearborn Street

13th Floor, Chase Tower

Chicago, IL 60603

Attn: Conduit Securitization Group

Email: abs.treasury.dept@jpmorgan.com

Phone: (312) 732-7206

Telecopy: (312) 732-1844

 

  8. in the case of the Swap Counterparty, to:

JPMorgan Chase Bank, N.A.

Attention: Legal Department-Derivatives Practice Group

270 Park Avenue, 41st Floor

New York, New York 10017-2070

Telex No.: 232337; Answerback: CBC UR

Facsimile No.: (212) 270-3620

or at such other address as shall be designated by such Person in a written
notice to the other parties to the Basic Documents to which they are party.

Where any Basic Document provides for notice to Noteholders of any condition or
event, such notice shall be sufficiently given (unless otherwise herein
expressly provided) if it

 

App. B-2



--------------------------------------------------------------------------------

is in writing and mailed, first-class, postage prepaid or by overnight mail to
each Noteholder affected by such condition or event, at such Person’s address as
it appears on the Note Register, not later than the latest date, and not earlier
than the earliest date, prescribed in such Basic Document for the giving of such
notice. If notice to Noteholders is given by mail, neither the failure to mail
such notice nor any defect in any notice so mailed to any particular Noteholders
shall affect the sufficiency of such notice with respect to other Noteholders.

 

App. B-3